PER CURIAM.
We remand this case to the trial court for correction of two minor errors. First, the written judgment and sentence forms must be corrected to reflect the court’s oral pronouncement to the effect appellant’s two separate fourteen-year sentences are to run concurrently. Perez v. State, 498 So.2d 1005 (Fla. 2d DCA 1986). Second, because the court imposed costs without notice or the opportunity to be heard, those provisions must be stricken without prejudice to the state to seek reassessment after proper notice. Jenkins v. State, 444 So.2d 947 (Fla.1984). In all other respects the judgments and sentences are affirmed.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.